Order, Supreme Court, New York County (Marylin Diamond, J.), entered October 31,1996, which, in a proceeding pursuant to Mental Hygiene Law article 81, imposed monetary sanctions upon the alleged incapacitated person’s attorney in the amount of $1,500, unanimously affirmed, without costs.
The imposition of a $1,500 sanction was a proper exercise of discretion in view of the precarious health of appellant’s 91-year-old client and his failure to comply with two court orders *146intended to facilitate findings on the exact nature of her disabilities. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.